IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60170
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BOBBY EARL KEYS,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                      USDC No. 3:93-CR-154-2-S-D
                         --------------------
                          September 21, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Bobby Earl Keys, federal inmate # 03344-043, requests leave

to proceed in forma pauperis (IFP) on appeal from the district

court’s dismissal of his motion brought pursuant to 28 U.S.C.

§ 1651(a).     Keys challenges his armed bank robbery and firearms

convictions contending that the district court was biased and

denied him full and fair review of his claims; he is actually

innocent and has suffered a miscarriage of justice; expert

evidence was not properly admitted at trial; his firearm

conviction is invalid under Bailey v. United States, 516 U.S. 137


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-60170
                                 -2-

(1995), because the district court erred in instructing the jury;

and the Government did not prove that the bank’s deposits were

insured by the Federal Deposit Insurance Corporation.    Keys’

motion for leave to file a supplemental brief is DENIED.

     Keys is not entitled to relief under § 1651(a) because he

remains in custody and has not served his sentence, and Keys

cannot show that the grant of any relief is warranted to achieve

justice in his case.   See United States v. Dyer, 136 F.3d 417,

422 (5th Cir. 1998).   Keys’ contentions are frivolous and have

been rejected previously.   Keys may not circumvent the bar

against filing successive 28 U.S.C. § 2255 motions.     See Tolliver

v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).

     Keys has not shown that he will present a nonfrivolous issue

on appeal.   See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.

1982).   Keys’ motion for leave to proceed IFP is DENIED.   Keys’

appeal is without merit, is frivolous, and is therefore

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     Keys was warned in his previous appeals, Nos. 99-60431 and

99-60066, that the filing of frivolous appeals would result in

the imposition of sanctions.   Accordingly, Keys is barred from

filing any pleadings or documents of any kind either in the

district courts of this circuit or in this court until he obtains

the advance written permission of a judge of the forum court.

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

IMPOSED.